Roberts, Chief Justice.
Upon an accurate calculation, made in the legal manner, it is found that the last payment *213credited on the note, and admitted in the petition, brings down the principal then due and unpaid on the note to an amount less than two hundred dollars.
The first payment was in excess of the then accrued interest, and reduced the principal to the sum of $206.71. The principal in the note could never get any larger, and by calculating the interest on that amount to the second, third, and fourth payments, and deducting each payment up to the time each payment is made, it will be found, that upon the deduction of the fourth payment from the principal and interest then accrued, thus ascertained, the principal was reduced to an amount below two hundred dollars, by twenty cents, as appellant estimates it, but by near one dollar or over, as we find it here.
This being a question of jurisdiction determinable by a particular amount in dollars and cents,—to wit, two hundred dollars,—the smallness of the deficiency in reaching that amount is immaterial, if it can certainly be ascertained by a proper calculation that an appreciable deficiency does actually exist.
This case should therefore have been transferred to the Justice’s Court, under the Constitution and laws in existence and of force at the time it was tried in the District Court.
The judgment must therefore be reversed, and the cause remanded to the District Court, for its action, in accordance with this opinion.
Reversed and remanded.